DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 23, 2022.
Applicant's election with traverse of Invention I (claims 1 – 9) in the reply filed on February 23, 2022 is acknowledged.  The traversal is on the ground(s) that the apparatus of Invention I cannot be used in a process that is materially different from the process of Invention II.  This is not found persuasive because the apparatus of Invention I can be used in “a process consisting of installing the centering element in the hollow hub.” Due to the phrase “consisting of,” such a process expressly excludes any step not specified in the recited process. MPEP 2111.03. Therefore, the recited process would necessarily exclude the steps of ‘sliding the guiding tube through the centering element to the rear position,’ ‘docketing the second module,’ and ‘longitudinally translating the second module,’ each of which are recited by the process of Invention II. Because of this, the recited process is materially different from the process of Invention II.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“centering element” in claim 1
“first means” in claim 3
“second means” in claim 3
 “clamping element” in claim 9
“casing element” in claim 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Due to the interpretation under 35 U.S.C. 112(f), “centering element” will be interpreted so as to comprise ‘a cylindrical outer surface located in the first end of the centering element, wherein the cylindrical outer surface has a diameter greater than a diameter of a central body of the centering element, and a plurality of splines located in a proximity of an end opposite to the first end and about the central axis.’ Examiner notes that this interpretation is supported, and expressly taught, by the originally filed Specification (originally filed claim 3; page 10, line 26 – page 11, line 7; figure 3, element 35 being the ‘centering element,’ element 26 being the ‘cylindrical outer surface,’ and element 27 being the ‘splines’).
Due to the interpretation under 35 U.S.C. 112(f), “first means” will be interpreted so as to comprise ‘a cylindrical outer surface located in the first end of the centering element, wherein the cylindrical outer surface has a diameter greater than a diameter of a central body of the centering element.’ Examiner notes that this interpretation is support, and expressly taught, by the originally filed Specification (page 10, line 26 – page 11, line 7; figure 3, element 26 being the ‘first means/cylindrical outer surface’).
Due to the interpretation under 35 U.S.C. 112(f), “second means” will be interpreted so as to comprise ‘a plurality of splines located in a proximity of an end opposite to the first end of the centering element and about the central axis.’ Examiner notes that this interpretation is supported, and expressly taught, by the originally filed Specification (page 10, line 26 – page 11, line 7; figure 3, element 35 being the ‘centering element’ and element 27 being the ‘splines’).
Due to the interpretation under 35 U.S.C. 112(f), “clamping element” will be interpreted so as to comprise ‘a plurality of axial pins which are removably connected to the second end of the centering element.’ Examiner notes that this interpretation is supported, and expressly taught, by the originally filed Specification (page 6, lines 8 – 12).
Examiner notes that the limitation “element” recited in claim 9 is not being interpreted under 35 U.S.C. 112(f). This is because the limitation is not modified by functional language, as required by MPEP 2181. Examiner recognizes that claim 9 recites the “element” being “configured to be fixed on the centering element.” However, the recitation “configured to be fixed on the centering element” is not “functional language.” This is because “functional language” requires the claim term (“element”) to be defined by what it does. MPEP 2173.05(g). The recitation of “configured to be fixed on the centering element” merely describes how the “element” can be located or secured in relation to the ‘centering element.’ Alternatively explained, “configured to be fixed on the centering element” does not recite a possible action of the “element.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a centering element of a central axis” in the first paragraph after the preamble. Applicant’s intent regarding the limitation is generally unclear. For the purposes of this Office Action, Examiner will interpret the limitation as “a central element having a central axis.”
Claim 1 recites the limitation “it” in the first paragraph after the preamble. It is generally unclear as to what element Applicant intends the limitation to refer to. For the purposes of this Office Action, Examiner will interpret the limitation as “the centering element.”
Claim 1 further recites the limitation “wherein the device is arranged so that the guiding tube slides inside the centering element …” Examiner notes that the preamble of the claim is directed towards “a device for assembling a turbine engine.” Therefore, it is unclear as to whether Applicant intends the claim to be directed towards the ‘device’ itself, such that the limitation recites functional language, or whether Applicant intends the claim to be directed towards as ‘method of assembling a turbine engine,’ such that the limitation positively requires a step of ‘sliding the guiding tube inside the centering element.’ For the purposes of this Office Action, Examiner will interpret the limitation as “the guiding tube is capable of sliding inside the centering element …”
Claim 2 recites the limitation “a second end.” It is generally unclear as to what element Applicant intends to have the ‘second end.’ For the purposes of this Office Action, Examiner will interpret the limitation as “a second of the ends of the centering element.”
Claim 2 further recites the limitation “the first end.” Because the claim previously recites that each of the ‘guiding tube’ and the ‘centering element’ having a ‘first end,’ it is unclear as to whether Applicant intends the limitation to refer to the ‘first end of the guiding tube’ or the ‘first end of the centering element.’ For the purposes of this Office Action, Examiner will interpret the limitation as “the first of the ends of the centering element.”
Claim 3 recites the limitation “the first end of the centering element.” There is insufficient antecedent basis for the limitation in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “the first of the ends of the centering element.”
Claim 3 further recites the limitation “the proximity of an end opposite to the first end.” There is insufficient antecedent basis for ‘the proximity’ and ‘the first end’ in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “a proximity of an end opposite to the first of the ends of the centering element.”
Claim 4 recites the limitation “a shaft guide arranged to be inserted through a first end in the guiding tube …” It is generally unclear as Applicant’s intent regarding the limitation. For the purposes of this Office Action, Examiner will interpret the limitation as “a shaft guide having a first end that is inserted inside the guiding tube …”
Claim 4 further recites the limitation “a second end.” It is generally unclear as to what element Applicant intends to have the ‘second end.’ For the purposes of this Office Action, Examiner will interpret the limitation as “a second end of the shaft guide.”
Claim 5 recites the limitation “the shaft guide slides inside the guiding tube …” Examiner notes that the preamble of the claim is directed towards “a device for assembling a turbine engine.” Therefore, it is unclear as to whether Applicant intends the claim to be directed towards the ‘device’ itself, such that the limitation recites functional language, or whether Applicant intends the claim to be directed towards as ‘method of assembling a turbine engine,’ such that the limitation positively requires a step of ‘sliding the shaft guide inside the guiding tube.’ For the purposes of this Office Action, Examiner will interpret the limitation as “the shaft guide being configured to slide inside the guiding tube …”
Claim 6 recites the limitation “the same distance.” There is insufficient antecedent basis for the limitation in the claim.
Claim 7 recites the limitation “a second end of the centering element.” It is unclear as to whether Applicant intends the limitation to refer to, and further define, the ‘end of the centering element,’ previously set forth in claim 1, or whether Applicant intends the limitation to set forth an ‘end’ of the ‘centering element’ which is separate and independent from the ‘ends of the centering element.’ For the purposes of this Office Action, Examiner will interpret the limitation as “a second of the ends of the centering element.”
Claim 9 recites the limitation “a clamping element fixed to … a casing element of the first module,” wherein the preamble of claim 1 recites that the ‘first module’ is an 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Examiner has been unable to find a teaching of the ‘casing element’ of the first module in the originally filed Specification.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mariano (U.S. Patent Application Publication Number 2013/0318781).
As to claim 1, Mariano teaches a device for assembling a turbine engine (abstract), the device comprising: a centering element having a central axis, comprising ends and capable of being placed in a hollow hub by inserting the centering element through a first of the ends thereof to make the central axis coincide with a longitudinal axis (figure 2, element 64 being the ‘centering element’; page 2, paragraph 45). As explained above, Examiner is interpreting ‘centering element’ under 35 U.S.C. 112(f) so as to comprise a cylindrical outer surface located in the first end of the centering element, wherein the cylindrical outer surface has a diameter greater than a diameter of a central body of the centering element, and a plurality of splines located in a proximity of an end opposite to the first end and about the central axis (figures 2 and 5, right side of element 64 being the ‘cylindrical outer surface’ and the ‘first end,’ central portion of element 64 being the ‘central body,’ left side of element 64 being the ‘end opposite the first end,’ and element 84 being the ‘splines’; page 2, paragraphs 45 and 48). Mariano further teaches a guiding tube capable of entering into at least one portion of a longitudinal cavity of a first module of the turbine engine, at a rear of the hollow hub (figure 2, element 68 being the ‘guiding tube’; page 2, paragraph 45), the guiding tube is 
Regarding the functional language recited in the preamble of the claim, wherein the device is ‘configured to center a shaft of a second module relative to a longitudinal axis of a hollow hub placed at a front of a first module, the first module comprising a longitudinal cavity following the longitudinal axis, opening at the front in the hollow hub and passing through the first module following the longitudinal axis to a rear end, the shaft configured to be inserted in the longitudinal cavity through the rear end,’ it is the position of the Examiner that the ‘device’ of Mariano is capable for use with such a turbine engine.
As to claim 2, a first end of the guiding tube is adapted to go back into the centering element through a second of the ends of the centering element, opposite to the first of the ends of the centering element following the central axis, such that the first position of the guiding tube corresponds to a disconnection thereof from the centering element (figure 2, elements 68 and 64; page 2, paragraph 47).
As to claim 3, Mariano further teaches that the centering element comprises first means capable of  engaging the hollow hub, located at the first of the ends of the centering element (figure 2, right end of element 64 being the ‘first means’). As 
As to claim 9, Mariano further teaches the device comprising an element configured to be fixed on the centering element (figure 2, element 124 being the ‘element’; page 3, paragraph 55). Examiner notes that this can be found because Mariano teaches the ‘element’ being fixed to the ‘centering element’ via the ‘guiding tube’ (figure 9, elements 124, 68, and 64; page 3, paragraph 55).
Allowable Subject Matter
Claims 4 - 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach, either expressly or implicitly, the device of claim 1 further comprising a shaft guide having a first end that is inserted inside the guiding tube and to be fixed to the shaft of the second module through a second end of the shaft guide, the device being configured so that the guiding tube cooperates with the shaft guide to maintain the shaft guide on the central axis of the device when the shaft guide is translated forwards, and a sum of a length (Ltg) of the guiding tube and of a length (Lga) of the shaft guide being greater than an extension of the longitudinal cavity of the first module, as recited by claim 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726